Case 6:20-cv-00027-NKM-RSB Document 70-9 Filed 09/07/21 Page1of1 Pageid#: 660
Required fields are underlined in red.

 

 

Centra Health
Confidentiality and Acceptable Computer Use
User Agreement

Effective security and confidentiality is a team effort involving the participation and support of every Centra Health
employee and affiliate who deals with information and/or information systems. It is the responsibility of all users to
know these guidelines and to conduct their activities accordingly.

Centra’s policy is that all information is confidential, including but not limited to patient diagnoses or courses of
treatment, physician or other professional activities, financial or demographic information on any individual, Centra
policies and procedures, employee information, or financial and operating statistics. This policy applies whether the
information is obtained through verbal, written, or electronic means. The confidentiality protections extend to all
Centra patients, students, donors, and clients. Information is to be accessed only on a “need to know” basis. The
term “need to know” means the information is essential for performance of work responsibilities at Centra Health.

Along with confidentiality of information, acceptable use of computer systems is necessary to protect Centra Health
employees, patients and the company from illegal or damaging activity. Inappropriate use exposes Centra Health to
risks including virus attacks, compromise of network systems and services, lost productivity and legal issues.

Any violation of these policies may lead to disciplinary or legal action against and/or dismissal of the employee or
affiliate.

1. All data or systems created using corporate systems remains the property of Centra Health.

2. Employees are responsible for exercising good judgment about reasonable personal use. Personal use is not
protected and may be audited.

3. Do not share passwords or accounts. Authorized users are responsible for system activity by their accounts.

4. Information contained on portable computers is especially vulnerable. Security of confidential information stored on
smartphones, tablets, laptops and other mobile computing devices is the responsibility of the user and must be
password protected.

5. Using a Centra Health computing asset to procure or transmit material that is in violation of sexual harassment or
hostile workplace laws is unacceptable.

6. Centra Health reserves the right to audit and monitor networks, systems, Internet use and email to ensure
compliance with policies.

By my signature, I acknowledge that I have read the above Confidentiality Policy and the Acceptable Use of
Computer Equipment Policy and that I understand the content and importance of these policies. I accept the
responsibility that is placed on me as a Centra Health employee or affiliate to comply with these obligations and
agree to abide by the policies of Centra Health as outlined in this document. I understand and agree that my
obligation to maintain the confidentiality and security of the information discussed in this policy and user agreement
shall continue after my relationship with Centra Health ends.

Counterparts; Electronic Delivery of Signatures. This Agreement may be executed in one or more counterparts, each
of which shall be considered to be an original for all purposes and all of which together shall constitute one and the
same instrument. Any party hereto may deliver its signature to this Agreement electronically (including without
limitation by facsimile transmission or by emailing its signature in portable document format (PDF) or similar electronic
format), which will be legally effective and enforceable.

Employee/Affiliate Signature

 

 

Signature: Kimberly D. Hartman Printed Name: Kimberly D Hartman
Date: 7/6/2014 Lawson # (required only for Centra employees): 6820

 

Last Updated: January 2012

 

Save for Later Send to HR

 

 
